      Case 1:11-cv-05845-LTS-JCF Document 366 Filed 04/16/21 Page 1 of 1

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.
                                                                                             Steve J. Martin
                                                                                                     Monitor

                                                                                          Anna E. Friedberg
                                                                                             Deputy Monitor

                                                                             178 Columbus Avenue, #230842
                                                                                   New York, NY 10023-9998
                                                                 +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                        April 16, 2021
VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006

Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       We write to respectfully request an extension of time to file the Eleventh Monitor’s

Report. The Eleventh Monitor’s Report was originally due to be filed on April 20, 2021 pursuant

to Consent Judgment § XX (Monitoring), ¶ 17 (dkt. 249). We request a three-week extension to

file the Eleventh Monitor’s Report on May 11, 2021. The Monitoring Team seeks this extension

because additional time is needed to complete the Eleventh Monitor’s Report. This is the first

request for an extension of time. The Monitoring Team has discussed the proposed extension

with the Parties and they have consented to this request.



                                      Sincerely,


                                             s/ Steve J. Martin
                                             Steve J. Martin, Monitor
                                             Anna E. Friedberg, Deputy Monitor
                                             Christina B. Vanderveer, Associate Deputy Monitor
